IN UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA

)
)
VS ) Case No. 3:17CR197(2)
Houda-Ezamane Hamadi )

)

 

ORDER TERMINATING PROBATION

 

The above named commenced a term of Probation on July 10, 2018. For good cause shown, it is
hereby ordered that the defendant is discharged from Probation and that the proceedings in the

case be terminated.

Dated this Dnolday of Nery, 2019

LAL in he Ts
Walter H. Rice
United States District Court Judge
